Citation Nr: 1819704	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1991 to January 1993 and from January 2004 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015 and March 2017, the Board remanded the Veteran's appeal to the RO for further evidentiary development.


FINDING OF FACT

The Veteran's PTSD with depression manifests as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, impaired impulse control, inability in adapting to stressful circumstances, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD with depression have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9411, 9435 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

In September 2010, the Veteran filed a claim for service connection of PTSD.  In January 2011, the claim was granted and a 30 percent disability rating was issued.  That rating was increased to 50 percent in October 2015.  The Veteran appeals that decision, seeking a higher disability rating.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Diagnostic Code 9411 and unspecified depressive disorder is rated under Code 9435.  Both are rated under the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9435.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

As noted below, the RO scheduled the Veteran for a VA examination for PTSD in December 2017 and the Veteran did not appear for his examination.  The Veteran has not alleged that his failure to appear was due to a lack of advance notice of the scheduled December 2017 examination.  The Board will therefore decide his claim based on the evidence of record.  38 C.F.R. §§ 3.655(a), (b) (2017).

Turning to the evidence, the Veteran has been treated at a VA facility for PTSD from 2009 forward.  In September 2010, the treating clinical nurse specialist noted that the Veteran had a history of polysubstance abuse and PTSD.  At that time the Veteran showed symptoms such as nightmares, intrusive thoughts, avoidance and hyperarousal but indicated that overall he felt better than at the time of his last visit.  The Veteran said that he did not have feelings of guilt or hopelessness, changes in his energy level or appetite.  The nurse specialist found his demeanor pleasant, he was appropriately dressed, well-groomed, and the Veteran maintained good eye contact although he was wearing sunglasses.  The Veteran's speech was at a normal rate, rhythm, and tone.  The Veteran showed a dysphoric mood and his affect was sad and, at times, tearful.  His thought process was linear and goal-oriented and he denied suicidal or homicidal ideations or auditory or visual hallucinations.  The Veteran had stopped taking his medications and ended his VA appointments in 2009, but during this visit he made a follow-up appointment for November.

At his November 2010 VA treatment meeting, the Veteran discussed the stressor for his PTSD, the detonation of an IED in his convoy while travelling to Fallujah, Iraq.  The Veteran said that he saw two privates die in the explosion.  He said that recently his mood had been "touch and go, good days and bad."  He said that on bad days he would skip work and smoke more cigarettes than usual.  He expected to eventually lose his job, which he found stressful due to the number of people and loud noises.  The Veteran described his sleep as variable, and he continued to have nightmares.  He avoided socializing and spent time thinking about his experiences in Iraq.  The Veteran checked his door and window locks repeatedly and felt edgy.  He said that he had no friends and that his wife said he was "kind of weird."  The Veteran had no suicidal ideations.  He said that he had abused alcohol and cocaine prior to April 2008 but he had not used either since then, although he continued to smoke cigarettes.  The nurse specialist found his demeanor pleasant and he was appropriately dressed, well-groomed, again maintained good eye contact although he was wearing sunglasses, but the Veteran spoke very softly.  He described his mood as "so-so, up and down."  His affect was appropriate and his thought process was linear and goal-oriented.  The Veteran denied suicidal or homicidal ideations and auditory or visual hallucinations.  The nurse specialist diagnosed chronic PTSD and depression.  The Veteran had completed a residential rehab program in August 2008.  He had continued nightmares, intrusive thoughts, avoidance, and hyperarousal but again he said that he felt better overall.  The Veteran's mother had died recently and the Veteran was grieving, but he was married, living with his wife, and continued to work full-time.

The Veteran was afforded a VA examination for PTSD in January 2011.  He told the examiner that he was not comfortable with people and he had a hard time trusting them, and he felt that these feelings were related to his experiences in the military.  The Veteran said that he had nightmares involving fighting someone or something and trying to survive.  The Veteran got about six hours of sleep nightly.  He discussed the IED detonation again, saying that in the convoy he was two or three vehicles behind the vehicle that was destroyed.  The Veteran said that he was startled by loud or sudden sounds, which made him jump and gave him an elevated heart rated.  The Veteran said that he would eat out once a month and preferred to have his back against a wall when doing to.  He did not like to deal with people from the Middle East.  The Veteran had been married for nine years and got along with his wife.  He continued to work full time but said that he had been written up for poor performance and found it difficult to stay motivated.  The Veteran attended church regularly but didn't socialize.  The examiner found him casually-groomed, fully cooperative, and somewhat anxious, but his speech was at a normal rate and rhythm and his mood was generally euthymic.  The examiner described the Veteran's affect to be appropriate, and his thought processes as logical and tight.  The Veteran showed no loosening of associations or confusion, and his memory was grossly intact.  The Veteran was oriented in all spheres and had no hallucinations or delusional material, and his insight and judgment were both adequate.  The Veteran denied current suicidal ideations and the examiner concluded that he was competent and not in need of hospitalization.  The examiner concluded that his symptoms were mild to moderate and they had persisted for several years.  There was no impairment in the Veteran's thought processing or communications.  The examiner found no evidence of other psychiatric conditions, although he noted that the Veteran also carried a mental health diagnosis of depression.

The Veteran was again treated at a VA facility in October 2011.  He said that he was sleeping five to six hours nightly and had nightmares twice weekly but he had night sweats most nights.  The Veteran had lost his job but he had been rehired at the same position recently after eight months without work.  He continued to have difficulty with crowds but denied suicidal ideation.  The nurse found the Veteran's demeanor pleasant and said that the Veteran was appropriately dressed, well-groomed, cooperative, and he maintained good eye contact.  The Veteran again spoke very softly and said that his mood had improved since returning to work.  His affect was appropriate, his thought process was linear and goal-oriented, and he denied suicidal or homicidal ideation or auditory or visual hallucinations.  The nurse diagnosed PTSD and depression.  The Veteran said that he enjoyed going out with family and friends and watching television.

In November 2014 the RO received notice from the Veteran that he had become homeless and a VA medical center reported that he had been hospitalized due to substance abuse.

VA social worker notes from March 2014 through July 2015 show that the Veteran attended social-skills programs for homeless veterans.  The Veteran participated in the activities and received nursing care and nutritional assistance.  In July 2015 a VA licensed clinical social worker assessed him as cleanly and appropriately dressed, with good grooming and normal posture, an unassisted gait, normal facial expression, a pleasant attitude, and normal speech and affect.  The VA social worker found that he was oriented to person, place, time, and situation, and that he needed basic services from the VA.  The Veteran said that he had been sober for two months.  He had lost his job in May 2014.  The Veteran said that he had suicidal or homicidal ideations in the prior 90 days.

A VA medical center reported that the Veteran was hospitalized in August 2016 due to substance abuse.  He was hospitalized again in February 2017, this time diagnosed as "homeless."

The VA medical center again reported the Veteran's hospitalization in October 2017, this time for substance-induced mood disorder.  The Veteran told a physician that he had daily thoughts of violence against others.  He was discharged from the facility later that month and described his sleep pattern as good and denied suicidal ideations.  At that time, the Veteran was casually dressed, the physician described his hygiene as good and his attitude as calm and cooperative, with normal movement and gait.  The Veteran said that he was "taking it one day at a time" and his affect was euthymic, reactive, and congruent.  The Veteran's speech was described as normal and he denied any suicidal or homicidal ideations or auditory or visual hallucinations.  He showed no delusions and he was fully oriented.  The physician reported that the Veteran's memory was intact, his attention was adequate, his language was fluent, his knowledge was average, but he had no housing arranged.  Later that month the Veteran was banned from a VA residential facility for theft from two other residents, including his roommate.

The Veteran was treated again at a VA medical center in November 2017.  He said that he had been homeless for 30 of the last 36 months, he was separated from his wife, and he had not worked since 2015.  The Veteran said that he had been jailed for forgery and revocation of his probation.  He said that he had been the victim of physical violence.  A VA social worker described him as appropriately dressed, alert, oriented, pleasant and cordial.  The Veteran denied suicidal ideations and his mood appeared to be positive and his thoughts logical and goal-oriented.  A PTSD screening test showed a score of two (negative).  A PHQ-2 screening test for depression was performed and the Veteran scored positive.

VA personnel scheduled a new PTSD examination in December 2017 but the Veteran did not appear.

The evidence indicates that the Veteran has experienced symptomatology from rating criteria for a 70 percent rating.  These symptoms include impaired impulse control, difficulty in adapting to stressful circumstances, and suicidal ideation.  The record shows that the frequency, severity, and duration of these symptoms have caused the Veteran occupational and social impairment with deficiencies in most areas, as he told a VA examiner in November 2010 that he had no friends and that his wife thought that his behavior was strange.  The Veteran has had difficulty in maintaining employment, being unemployed for eight months in 2011 and from 2014 to the present.  The Veteran reported having suicidal or homicidal ideations in July 2015 and again in October 2017.  The Veteran has also had severe substance abuse problems leading to his attending rehab in 2008 and his hospitalization in August 2017 and October 2017.  In October 2017 the Veteran was barred from a VA facility due to his alleged theft from other residents.  In November 2017 the Veteran reported that his wife had separated from him, that he had been homeless for 30 of the last 36 months, and that he had been jailed for forgery and violating the terms of his probation.  The Board finds that the frequency, duration, and severity of these symptoms are consistent with the functioning contemplated by a 70 percent rating.

The evidence, however, does not show that the Veteran's occupational and social impairment approaches total occupational and social impairment as contemplated by a 100 percent rating.  There has been no evidence of gross impairment of thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar frequency, severity, or duration.  Regarding social impairment, VA examiners noted that although the Veteran showed anxiety at times during their meetings, he was appropriately dressed and groomed and his affect and speech were consistently normal.  Although the Veteran has had passive suicidal ideation and imagined inflicting harm on persons around him, the evidence does not reflect that he is a persistent danger to himself or others.  VA examiners also note that the Veteran is adequately dressed and groomed.

The frequency, severity, and duration of the Veteran's symptoms also do not more nearly approximate total occupational impairment.  Although the Veteran reported to the July 2015 VA social worker that he had been unemployed for over a year, he said that he had held his most recent job from May 2012 to May 2014, and lost this job only when the company relocated.  He had left his previous job voluntarily to take this position.  Therefore, the evidence does not more nearly approximate that the Veteran's PTSD causes him to have total occupational impairment.

Thus, when considering the frequency, severity, and duration of all of the Veteran's symptoms on occupational and social impairment, the Board concludes that symptoms of his psychiatric disorder cause him to have deficiencies in most areas but not total occupational and social impairment; hence, they are not characteristic of the next higher, 100 percent rating. 

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's symptoms have been consistent with a 70 percent rating for this entire period.  The record does not indicate any significant increase or decrease in such symptoms during the period under consideration.  Accordingly, staged ratings are not warranted and the 70 percent rating is appropriate for the appeal period.

In sum, the evidence as a whole shows that the frequency, severity, and duration of the Veteran's PTSD symptoms most nearly approximate social and occupational impairment with deficiencies in most areas, and a preponderance of the evidence is against a finding that such impairment more nearly approximated the criteria warranting a 100 percent rating.  Accordingly, the Board concludes that the Veteran is entitled to a 70 percent, but no higher, rating for PTSD with depression.


ORDER

A disability rating of 70 percent, but no higher, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


